Case 5:20-cv-00777-JFW-DFM Document 7 Filed 07/13/20 Page 1 of 1 Page ID #:52


                                                              JS-6


                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                           EASTERN DIVISION



 DARRELL E. HARRIS,                     No. ED CV 20-00777-JFW (DFM)

          Petitioner,                   JUDGMENT

             v.

 CALIF. DEPT. OF CORR. CHINO
 CA,

          Respondent.



      Pursuant to the Court’s Order Re: Summary Dismissal of Action,
      IT IS ADJUDGED that the Petition is denied and this action dismissed
with prejudice.



 Date: July 13, 2020                     ___________________________
                                         JOHN F. WALTER
                                         United States District Judge
